Citation Nr: 1739628	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-26 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for cervical spine arthritis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972, with confirmed service in the Republic of Vietnam and additional service in the Army Reserve and Air Force Reserve.

These matters are on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims were remanded by the Board in February 2014.

In April 2013, the Veteran testified at a hearing before the undersigned Veterans' Law Judge at the RO.  A transcript of that hearing is associated with the record.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent evidence does not reflect that the Veteran has a diagnosis of bilateral hearing loss for service connection purposes during the pendency of the appeal.

2.  The preponderance of the evidence weighs against a finding that cervical spine arthritis was incurred in active service; any current cervical spine arthritis was not present until more than one year after separation from active service and is not etiologically related to military service, to include the Veteran's periods of active duty training or inactive duty training.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for cervical spine arthritis have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veteran's representative requested the Veteran's Reserve records be associated with his claims file.  Review of the record indicates the Veteran's service treatment records for his Reserve service was associated with his claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining service medical records in the custody of a Federal department or agency has been met.  38 C.F.R. § 3.159(c)(2).  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Legal criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training or injury incurred or aggravated by inactive duty training.  38 U.S.C.A. §§ 101(24), 106 (West 2014); see 38 U.S.C.A. § 101(22)(a) (Active duty training includes full-time duty in the Armed Forces performed by Reserves for training).  

Certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Arthritis and organic diseases of the nervous system, including sensorineural hearing loss, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

II. Hearing loss

The Veteran contends that he has bilateral hearing loss due to noise exposure in active service and periods of active duty training.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With respect to whether the Veteran has a present disability, the evidence does not reflect a diagnosis of hearing loss in either ear for purposes of VA compensation.  See 38 C.F.R. § 3.385.  

A January 2006 VA examination found the Veteran's bilateral hearing acuity was within normal limits according to pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
0
10
RIGHT
5
5
15
5
5

Speech recognition was 100 percent in the right ear and 96 percent in the left ear, as measured by the Maryland CNC test.  

The Veteran was afforded an additional VA audiological examination in response to the February 2014 remand that also found bilateral hearing acuity was within normal limits according to pure tone thresholds, as reported below:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
20
20
RIGHT
10
10
15
15
15

Speech recognition was 96 percent, bilaterally, as measured by the Maryland CNC test.  

As such, the preponderance of the evidence does not support a finding that the Veteran has a diagnosis of hearing loss for service connection purposes during the period on appeal.  38 C.F.R. § 3.385.  The Board acknowledges the Veteran's contentions that he has observed a decline in his hearing since service that affects his daily activities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to report his observable symptoms, the diagnosis of bilateral hearing loss in accordance with 38 C.F.R. § 3.385 is not capable of lay observation and requires medical expertise to determine.  

Simply stated, the Veteran does not have "hearing loss" for VA purposes.

The Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability during the period of the appeal.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, in the absence of competent evidence showing a current diagnosis of bilateral hearing loss, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.

Accordingly, service connection for bilateral hearing loss must be denied.  

II. Cervical spine arthritis

The Veteran contends that his cervical spine arthritis was incurred in active service due to carrying heavy equipment that strained his neck.  

Service treatment records reflect no complaints or treatment for a neck disorder.  A January 1972 separation examination report was negative for any neck or spine abnormalities.  The Veteran's periodic Reserves medical examinations were also negative for any neck or spine disorder.  Specifically, a February 2001 enlistment examination for the Air Force Reserve reported no spine or neck abnormalities and qualified the Veteran for service.

The first medical evidence of cervical spine arthritis is noted in a January 1997 private radiology report finding degenerative disc disease at C4-C5 and C5-C6.  VA treatment records note ongoing complaints of neck pain.  

Initially, the Board finds no competent evidence supporting onset of cervical spine arthritis during the Veteran's active service or within one year of separation from active service.  Rather, the evidence demonstrates that cervical spine arthritis began around 1997 and the Veteran has not alleged that he was diagnosed or treated for cervical spine arthritis in active service or within one year after his discharge from active service to warrant service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, the Board finds the preponderance of the evidence is against a finding that cervical spine arthritis is etiologically related to active service, to include periods of active or inactive duty training.  Specifically, the Board finds the April 2014 medical opinion finding cervical spine arthritis was not related to active service, due to injury or disease in active duty training, or injury from inactive duty training to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  Here, the examiner is a VA nurse practitioner that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion reflects a review of the Veteran's claims file, to include service treatment records, relevant medical records and the Veteran's lay statements, and provides a persuasive rationale that the Veteran's cervical spine arthritis was not etiologically related to active service.  With regard to the Veteran's Reserve service, the examiner noted no injury or medical problems relating to the cervical spine in any service medical records, to include the Reserve medical records.  This is consistent with other evidence of record that does not indicate any cervical spine injury since active service or that cervical spine arthritis worsened during any period of active duty training, to include the February 2001 Air Force Reserve enlistment examination finding no spine or neck abnormalities.  

Rather, the examiner found cervical spine arthritis was due to the natural process of aging.  The examiner noted that the Veteran had good function with only minimal range of motion decrease in the cervical neck and a long history of playing sports, explaining that osteoarthritis was a natural process of aging and that playing sports was a factor in its development due to repeated trauma or injury to the joints.  Moreover, the examiner noted that the Veteran had degenerative disc disease and osteoarthritis of the cervical neck, which generally occurred in tandem when it was due to the aging process.  The examiner explained that wearing on the discs resulted in osteoarthritic changes as an effort to the repair the area and concluded that the cervical spine arthritis was less likely than not related to military service when also considering that the degenerative disc disease and osteoarthritis were first reported about 25 years after separation from active service.  

The Board acknowledges a June 2007 opinion by DR. J.T. indicating the Veteran's injuries including a herniated disc in the neck was related to duties in Vietnam, but finds the opinion of limited probative value as Dr. J.T. did not provide a rationale in support of his conclusion that the cervical disc herniation was related to service, and is outweighed by the other medical opinion. 

Further, the Board acknowledges the Veteran's testimony that the neck strain from carrying a heavy rucksack in active service contributed to the later development of his cervical spine arthritis; however, there is no indication that he has the training or experience required to determine its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence is against finding that cervical spine arthritis was caused or aggravated by service, and service connection may not be presumed.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  Thus, the claim for service connection is denied.  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for cervical spine arthritis is denied. 





REMAND

While further delay is regrettable, additional development is warranted before the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, may be decided.  Specifically, an additional medical opinion is required to address all theories of entitlement.

In accordance with a February 2014 remand, the Veteran was afforded a March 2014 VA examination and medical opinion that reported diagnoses of unspecified anxiety disorder, alcohol use disorder, and cannabis use disorder and declined to diagnose PTSD.  The examiner noted that the Veteran was not treated for a mental health disorder and that his primary symptoms of poor sleep and military-related dreams did not fit PTSD criteria, noting that the Veteran had a difficult childhood and multiple failed marriages when finding his current mental health problems unrelated to service.  

With regard to direct service connection, the examiner noted that the Veteran was diagnosed with depression not otherwise specified in his initial mental health examination that was related to his family life and somatic concerns.  The examiner explained that the Veteran's mental health diagnoses were unrelated to service because he denied mental health issues since the initial September 2010 VA examination, had a successful work history at the Department of Defense until his retirement, and was currently married and raising a son.  

The examiner also concluded that the claimed disorder clearly and unmistakably pre-existed prior to service but was not aggravated beyond its natural progression in service, but the Board notes that the examiner also did not provide an explanation to support the conclusion that the Veteran's acquired psychiatric disorder clearly and unmistakably pre-existed active service as directed in the February 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the examiner's rationale in support of the opinion simply reiterated the explanation for denying a direct service connection nexus.  Therefore, remand is required to obtain a complete medical opinion that addresses whether any acquired psychiatric diagnosis present during the period of the appeal clearly and unmistakably pre-existed active service, and if so, whether the acquired psychiatric disorder clearly and unmistakably was not aggravated by active service.

Accordingly, the case is REMANDED for the following actions:

1.	After completing any records development, the claims file should then be sent to an examiner to determine whether any acquired psychiatric disorder present during the period of the claim pre-existed active service.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

Following a review of the Veteran's records for any acquired psychiatric disorder present during the period of the claim (to specifically include depression not otherwise specified and unspecified anxiety disorder), the examiner is directed to provide a medical opinion as to: 

a) whether there is clear and unmistakable evidence that the disorder pre-existed entrance into active service (date); if so,

b) whether there is clear and unmistakable evidence that the disorder was not aggravated beyond the normal progress of the disorder during service.

A rationale must be provided for any opinion expressed. 

2.	After completing the requested action, and any additional actions deemed warranted, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


